Allowable Subject Matter
Claims 4-6 and 15-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 4 is allowed because the closest prior art, Singh et al. [US Patent Application Publication 2021/0151290 A1], fails to anticipate or render obvious the temporal graph features are selected from the group consisting of: in- degree from the attributed the temporal graph; total in-degree from the attributed temporal graph and at least one unknown component; out-degree from the attributed temporal graph; and total out-degree from attributed temporal graph and the at least one unknown component, in combination with all other limitations in the claim(s) as defined by applicant.

Claim 5 is allowed because the closest prior art, Singh et al. [US Patent Application Publication 2021/0151290 A1], fails to anticipate or render obvious the graph features include temporal graph features; and wherein the temporal graph features include a dark web out-degree from unknown companies to existing component, in combination with all other limitations in the claim(s) as defined by applicant.

Claim 6 is allowed because the closest prior art, Singh et al. [US Patent Application Publication 2021/0151290 A1], fails to anticipate or render obvious the temporal graph features are selected from the group consisting of: difference between total in-degree and total out-degree; and proportion between total in-degree and total out-degree, in combination with all other limitations in the claim(s) as defined by applicant.

Claim 15 is allowed because the closest prior art, Singh et al. [US Patent Application Publication 2021/0151290 A1], fails to anticipate or render obvious the temporal graph features are selected from the group consisting of: in-degree from the attributed the temporal graph; total in-degree from the attributed temporal graph and at least one unknown component; out-degree from the attributed temporal graph; and total out-degree from attributed temporal graph and the at least one unknown component, in combination with all other limitations in the claim(s) as defined by applicant.

Claim 16 is allowed because the closest prior art, Singh et al. [US Patent Application Publication 2021/0151290 A1], fails to anticipate or render obvious the temporal graph features include a dark web out-degree from unknown companies to existing component, in combination with all other limitations in the claim(s) as defined by applicant.

Claim 17 is allowed because the closest prior art, Singh et al. [US Patent Application Publication 2021/0151290 A1], fails to anticipate or render obvious the temporal graph features are selected from the group consisting of: difference between total in-degree and total out-degree; and proportion between total in- degree and total out-degree, in combination with all other limitations in the claim(s) as defined by applicant.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Relevant Prior Art / Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
GARCIA DURAN et al. (US Patent Application Publication 2019/0251480 A1) discloses a method to learn classifier-agnostic node representations that are independent from particular classification functions and carry class label information.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY GO whose telephone number is (571)270-3340.  The examiner can normally be reached on Monday through Friday from 9:00 a.m. to 5:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICKY GO/Primary Examiner, Art Unit 2862